 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
BOLYARD, et al., ) CASENO. 1:19 CV 2402
)
Plaintiffs, )
)
v. ) JUDGE DONALD C. NUGENT
)
SHIVA SHAKTI TWO )
CORPORATION, et al., ) MEMORANDUM OPINION
) AND ORDER
Defendants. )

This matter is before the Court on the Named Plaintiffs’ Pre-Discovery Motion for
Conditional Class Certification and Court-Supervised Notice to Potential Opt-In Plaintiffs
Pursuant to 29 U.S.C. §216(b). (ECF #8). Defendants filed an partial opposition to the motion,
and Plaintiffs filed a Reply in support. (ECF #12, 22). For the reasons that follow, Plaintiffs’

Motion is GRANTED with conditions.

I. PROCEDURAL AND FACTUAL BACKGROUND
The Named Plaintiffs, Christopher Bolyard, Pamela Sheppard, Meranda Wilder, Jelanne
Shurkry, Mario Paschall, and Audrey Hundley, brought this action collectively on behalf of
themselves and “all others similarly situated,” claiming that Defendants have policies and
practices in place at their Super 8 motel in Westlake, Ohio, which violate the Fair Labor

Standards Act (“FLSA”). Specifically, Plaintiffs claim that Defendants have not paid their

 
 

hourly employees minimum wage for all hours worked, and have not followed overtime pay
requirements under the FLSA. The currently pending motion seeks to have this case
conditionally certified as a collective action, and seeks Court approval of procedures for

notifying all putative plaintiffs of their right to opt-in to the collective action.

II. DISCUSSION

A. Standard of Review

The Fair Labor Standards Act (“FLSA”) seeks to provide “specific minimum protections
to individual workers” and to ensure that each covered worker receives a “fair day’s pay for a fair
day’s work. Barrentine v. Arkansas-Best Freight Sys. Inc., 450 U.S. 728, 739 (1981). The Act
allows one or more employees to bring an enforcement action on their own behalf and as a
representative for other similarly situated employees. 29 U.S.C. §216(b). Many courts within
and without the Sixth Circuit have adopted a two-stage process for determining whether an
FLSA action should proceed as a collective action. See, e.g., Comer v. Wal-Mart Stores, Inc.,
454 F.3d 544, 547 (6" Cir. 2006). In this process, the Court determines based on the complaint
and some modest factual allegations, whether there is a colorable basis for their claim that the
putative class is “similarly situated” with regard to plausibly alleged claims. If so, the Court
generally permits opt-in notification and additional discovery. This standard is “fairly lenient”
and typically results is conditional certification of the class for purposes of notification. At this
stage, the existence of significant individualized issues does not preclude conditional
certification. See, White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 367 (E.D. Tenn. 2006).

In any case, the statutory standard for bringing a collective action under the FLSA is that

-2-

 
 

the opt-in plaintiffs must be “similarly situated,” and it should not generally rely on any
assessment of the merits of the case. See, O’Brien v. Ed Donnelly Enter., Inc., 575 F.3d 567, 585
(6" Cir. 2009); Creely v. HCR ManorCore, Inc., 789 F.Supp.2d 819 (2011) at 826. This does not
mean they must be identical, but the plaintiff has the burden of showing that the putative class is
similarly situated with regard to the claims asserted.

B. Application of Facts/Arguments

Defendants do not dispute that the putative class members are similarly situated or that
they otherwise satisfy the substantive requirements for conditional certification. The Defendants
did object to certification based on a mistaken understanding of the procedural requirements for
conditional certification of collective actions. Defendants challenged certification based solely
on Plaintiffs’ failure to meet the procedural requirements for class certification under Local Rule
23.1 and Fed. R. Civ. P. 23. However, these rules do not apply to collective actions brought
pursuant to 29 U.S.C. § 216(b). See, e.g., Douglas v. GE Energy Reuter Stokes, 2007 U.S. Dist.
LEXIS 32449, *10, 2007 WL 1341779 (N.D. Ohio 2007). Defendants sole objection to the
conditional certification of a class under the FLSA is, therefore, overruled, and conditional
certification is granted.

Defendants also argue that, in the event of certification, the class definition should not
include current employees. That objection, likewise, is not well taken. The Plaintiffs proposed
class includes, “[ajll non-exempt individuals currently and formerly employed by Defendants
between September 14, 2018 and the present, who were paid on an hourly basis.” Named
Plaintiffs include several former employees, including one employee who worked for Defendants

up until August 2019, just two months before this action was filed. There is no evidence at this

-3-

 
 

point in time that would suggest that Defendants payment policies have changed since August of
2019. If, however, such evidence is uncovered during discovery, the appropriateness of the class
as well as the breadth of the class definition may be revisited at a later stage of this litigation.

Within fourteen days of this Order, Defendants shall provide the Representative Plaintiffs
with discovery containing the identity, employment location and position(s) held during
employment with Defendants, dates of employment with Defendant, last known home address,
last known phone number, and last known email address (if known), for all putative class
members. The information must be provided either by electronic spreadsheet, or in some other
equally legible and organized list/table.

C. Notification

Plaintiffs have provided a proposed notice for opt-in notification,, Defendants have
requested several changes to the wording, many of which the Plaintiffs do not oppose and have
incorporated into their revised proposed notice. Plaintiffs do oppose any changes that eliminate
current employees from the notice, or reference the FLSA’s prohibition on retaliation. They also
oppose removal of the notice that even employees who are owed only small amounts may join
the action, and oppose the addition of duplicative statements relating to potential class members’
right to consult their own private attorneys. The Court finds these few objections to Defendants’
proposed changes to be valid based on the facts alleged and the law applicable to this case.
Therefore, the Court adopts and approves the revised proposed notice attached as Exhibit A to
Plaintiffs Reply brief. (ECF #22-A).

The notices shall be sent by mail and email to the last known addresses of each potential

class member within fourteen days after Defendants have provided the Plaintiffs with the

-4.

 
 

 

putative members contact information. Plaintiffs will pay all costs associated with the mailing
of the notice. If any of the notices are returned as undeliverable, Plaintiffs shall have the right
within 30 days of receiving notice of undeliverable addresses to perform other investigations to
locate more current information and upon discovery of new contact information may resend the
class notice, and copy Defendants’ counsel by email.

Finally, Defendants objection to the appointment of Plaintiffs’ attorneys at class counsel
is unfounded. As noted above, this case was brought as a collective action and not as a Rule 23
class action. Therefore, the class counsel requirements of Fed. R. Civ. P. 23(g), upon which

Defendants’ objections rest, do not apply.

Ill. CONCLUSION
For the reasons stated above, the Court finds that Plaintiffs have met their burden of showing
that this case should be conditionally certified as a collective action, pursuant to Fed. R. Civ. P.
26(d) and 83(b), and 29 U.S.C. § 216(b). The Plaintiffs’ Pre-Discovery Motion for Conditional
Class Certification and Court-Supervised Notice to Potential Opt-In Plaintiffs Pursuant to 29 U.S.C.
§216(b) is, therefore, GRANTED. Discovery shall be permitted as provided in this order; and, the
approved notice which is Exhibit A of Plaintiffs’ Reply shall be sent to all potential opt-in class

members as directed. IT IS SO ORDERED.

    

i \ W f \ Y. , i
DONALD C. NUGEND/
United States District Judge

 

 
